Citation Nr: 0703493	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-31 703	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUES

1.	Entitlement to service connection for a right foot 
disability.

2.	Entitlement to service connection for a left foot 
disability, to include as secondary to a right foot 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1968 to August 
1970.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2004 rating action that denied service 
connection for right and left foot disabilities.

In September 2005, the veteran testified at a Board hearing 
before undersigned Veterans Law Judge at the RO; a transcript 
of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claims on appeal has been 
accomplished.

2.  A chronic right foot disability was not shown present in 
service or for many years thereafter, and the competent, 
probative medical evidence does not link any such current 
disability to the veteran's military service or any incident 
thereof.

3.  A chronic left foot disability was not shown present in 
service or for many years thereafter, and the competent, 
probative medical evidence does not link any such current 
disability to the veteran's military service or any incident 
thereof, or to a service-connected disability.




CONCLUSIONS OF LAW

1.  A right foot disability was not incurred in or aggravated 
by service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006). 

 2.  A left foot disability was not incurred in or aggravated 
by service and is not proximately due to or the result of a 
service-connected disease or injury, nor may arthritis be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

A November 2003 pre-rating RO letter informed the veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claims, and what was needed to establish 
entitlement to direct and secondary service connection 
(evidence showing a disability that began in or was made 
worse by his military service, or that was related to or 
aggravated by a service-connected disability).  Thereafter, 
they were afforded opportunities to respond.  The Board thus 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been provided ample opportunity to submit such 
information and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, 
reiterated the type of records that the VA would make 
reasonable efforts to get, and requested the veteran to 
furnish any evidence that he had that pertained to his 
claims.  The Board thus finds that this letter satisfies the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi,   16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by him; and (4) a request by the VA that the claimant provide 
any evidence in his possession that pertains to the claim.  
As indicated above, all 4 content of notice requirements have 
been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matters now before the Board, a 
document fully meeting the VCAA's notice requirements was 
furnished to the veteran prior to the January 2004 rating 
action on appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue.  While the RO has not afforded the veteran notice 
pertaining to the effective date, the Board's decision herein 
denies his claims for service connection.  Accordingly, no 
effective date is being assigned, and there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include all available service and post-service VA medical 
records.  A transcript of the September 2005 Board hearing 
testimony has been associated with the claims folder.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  At the hearing, the 
veteran stated that he knew of the existence of no other 
evidence that the VA should obtain in support of his claims.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matters currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Such a determination requires 
a finding of a current disability that is related to an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, when manifested 
to a compensable degree within one year from the date of 
termination of such service, shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).

In this case, the service medical records are negative for 
any chronic disability of either foot.  Although the veteran 
was seen on 1 occasion in service in July 1968 with 
complaints of a painful right heel and inflammation of the 
heel bone after an injury while playing baseball, no actual 
right foot pathology was objectively demonstrated.  The right 
foot was unremarkable on examination that day, and there was 
no evidence of left foot complaints or involvement.  The 
Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999); dismissed in part and vacated in 
part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001).  2 days later in July 1968, the 
veteran specifically denied lameness and foot trouble of any 
kind, and both feet were normal on examination.  Over 2 years 
later, both feet were again normal on August 1970 separation 
examination.  

The first objective demonstration of actual foot disabilities 
was the mild osteopenia and degenerative arthritic changes of 
both feet shown on VA X-rays of April 2002, over 31 years 
post service.  At that time, there was no history relating 
such pathology to military service or any incident thereof, 
and in fact the examiner recorded only a 3-year history of 
chronic foot pain.  Significantly, the VA X-ray report noted 
that no old or recent foot fracture was seen.

Subsequent VA medical records show continuing post-service 
medical and podiatric follow-up treatment and evaluation of 
the veteran for foot complaints through 2004, but these do 
not contain any medical opinion linking any foot disability 
to military service or any incident thereof, or a left foot 
disability to a right foot disability of service origin.

A June 2002 VA podiatrist noted that the history indicated no 
frank injury to the veteran's lower extremities in the past 
or recently.  On February 2004 examination, a VA neurologist 
diagnosed axonal neuropathy in the veteran's distal lower 
extremities, but the cause of this was not identified, and in 
any event the onset of excruciating foot pain was noted to 
have occurred only 5 years ago.  This evidence also contains 
no medical opinion linking any foot disability to military 
service or any incident thereof, or a left foot disability to 
a right foot disability of service origin.
  
In the absence of competent and persuasive (medical) evidence 
establishing a nexus between any foot disability of the 
veteran first manifested many years post service and his 
military service or any incident thereof, the Board finds no 
basis upon which to grant service connection on either a 
direct service-incurrence or presumptive basis.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection).  The post-service 
medical evidence also contains no history or competent 
medical opinion directly linking any current left foot 
disability to a right foot disability of service origin.

In addition to the medical evidence, the Board has considered 
the veteran's assertions and hearing testimony; however, such 
does not provide any basis for the grant of either claim.  
While the veteran may believe that his foot disabilities are 
related to his military service and that his left foot 
disability is related to a right foot disability of service 
origin, there is no medical support for such contentions.  
The Board emphasizes that the appellant is competent to offer 
evidence as to facts within his personal knowledge, such as 
his symptoms.  However, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1993).  As a layman without the appropriate medical training 
or expertise, the veteran is not competent to render an 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Hence, the 
veteran's assertions in this regard have no probative value 
to the issue of whether any currently-diagnosed foot 
disability is medically linked to his military service or 
another disability of service origin.

Under these circumstances, and as the weight of the evidence 
is against each claim, service connection for right and left 
foot disabilities must be denied.  See also Ortiz v. 
Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001) (when the 
preponderance of the evidence is against a claim, the 
doctrine of reasonable doubt is not for application).




ORDER

Service connection for right and left foot disabilities is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


